Exhibit 99.3 ANNUAL REPORT KINROSS GOLD CORPORATION 2 KINROSS GOLD is a Canadian-based gold mining company with mines and projects in Brazil, Canada, Chile, Ecuador, Ghana, Mauritania, Russia and the United States, employing approximately 8,000 people worldwide. Kinross’ strategic focus is to maximize net asset value and cash flow per share through a four-point plan built on: delivering mine and financial performance; attracting and retaining the best people in the industry; achieving operating excellence through the “Kinross Way”; and delivering future value through profitable growth opportunities. Kinross maintains listings on the Toronto Stock Exchange (symbol: K) and the New York Stock Exchange (symbol: KGC). OUR YEAR IN REVIEW 02 LETTER TO SHAREHOLDERS 05 TRACKING OUR PROGRESS 06 DELIVERING RESULTS 08 ADVANCING GROWTH 11 TAKING RESPONSIBILITY 14 CORPORATE GOVERNANCE 15 KINROSS MANAGEMENT TEAM AND DIRECTORS 16 FINANCIAL REVIEW IBC CORPORATE INFORMATION 1.6 1.8 2.2 2.3 2.6 07 08 09 10 11 Record Production (million gold equivalent ounces) (attributable) 3 1,093 1,617 2,412 3,010 3,943 07 08 09 10 11 Record Revenue ($ millions) 07 08 09 10 11 Production Cost of Sales 2, 6 ($ per gold equivalent ounce) (attributable) 3 OUR TRACK RECORD Over the past several years, Kinross has established a strong record of growing production and revenue, expanding margins and increasing adjusted operating cash flow. (in millions, except ounces, per share amounts, gold price, and production cost of sales per equivalent ounce) 2 Financial Revenue $3,943.3 $3,010.1 $2,412.1 Net cash flow provided from operating activities $1,416.9 $1,002.2 $785.6 Adjusted operating cash flow 2 $1,598.7 $1,109.6 $937.2 Adjusted operating cash flow per share 2 $1.41 $1.35 $1.36 Impairment charges $2,937.6 $— $— Net earnings (loss) attributed to common shareholders 4 $(2,073.6) $759.7$309.9 Earnings (loss) per share Basic $(1.83) $0.92 $0.45 Diluted $(1.83) $0.92 $0.44 Adjusted net earnings attributed to common shareholders 2 $871.8 $486.4 $304.9 Adjusted net earnings per share 2 $0.77 $0.59 $0.44 Capital expenditures $1,651.5 $628.3 $481.2 Operating Total gold equivalent ounces produced 5 2,702,573 2,527,695 2,470,042 Total gold equivalent ounces sold 5 2,701,358 2,537,175 2,487,076 Attributable gold equivalent ounces produced 3 2,610,373 2,334,104 2,238,665 Attributable gold equivalent ounces sold 3 2,611,287 2,343,505 2,251,189 Average realized gold price per ounce $1,502 $1,191 $967 Consolidated production cost of sales per equivalent ounce sold 2 $591 $492 $421 Attributable production cost of sales per equivalent ounce sold 2, 3 $596 $506 $437 Proven and probable gold reserves (million ounces) 62.6 62.4 51.0 Measured and indicated gold resources (million ounces) 25.4 17.7 16.6 Inferred gold resources (million ounces) 20.1 24.0 16.2 Proven and probable silver reserves (million ounces) 84.9 90.9 102.9 Proven and probable copper reserves (million pounds) 1,444 1,446 2,891 All figures are cited in U.S. dollars unless otherwise indicated. 46.6 45.6 51.0 62.4 62.6 07 08 09 10 11 Proven and Probable Gold Reserves (million gold ounces) 11.1 13.7 16.6 17.7 25.4 07 08 09 10 11 Measured and Indicated Gold Resources (million gold ounces) 7.0 20.8 16.2 24.0 20.1 07 08 09 10 11 Inferred Gold Resources (million gold ounces) THE KINROSS WAY Our Core Purpose To lead the world in generating value through responsible mining Our Values Putting people first Outstanding corporate citizenship High performance culture Rigorous financial discipline For all references to Kinross’ 2011 mineral reserves and mineral resources throughout the report, refer to Kinross’ Mineral Reserve and Mineral Resource Statement at December 31, 2011, located at the end of this report. For references to Kinross’ 2010 mineral reserves and mineral resources, see Kinross’ 2010 Annual Report located at Kinross.com. This report contains forward-looking information that is subject to risks and assumptions set out in the Cautionary Statement on Forward-Looking Information located on page F146. 1 Attributable margin per gold equivalent ounce sold is a non-GAAP measure and is defined as “average realized gold price per ounce” less “attributable production cost of sales per gold equivalent ounce sold”. 2 Adjusted net earnings attributed to common shareholders, adjusted net earnings per share, adjusted operating cash flow, consolidated production cost of sales per equivalent ounce sold, and attributable production cost of sales per gold equivalent ounce sold figures used throughout this report are non-GAAP financial measures. For the definition and reconciliation of these non-GAAP measures, refer to Section 12, Supplemental Information of Management’s Discussion and Analysis, in this report. Adjusted operating cash flow per share, also a non-GAAP measure, is defined as “adjusted operating cash flow” divided by the “weighted average number of common shares outstanding (basic)”. The weighted average number of common shares outstanding (basic) during the year ended December 31, 2011 was 1,136.0 million (2010: 824.5 million; 2009: 691.5 million). 3 “Attributable” includes Kinross’ share of Kupol (75% up to April 27, 2011, and 100% thereafter) and Chirano (90%) production. 4 Reported net loss includes a non-cash goodwill impairment charge of $2,937.6 million in 2011. 5 Total includes 100% of Kupol and Chirano production. 6 Figures reported for 2007 to 2009, throughout this report, have not been restated to conform with International Financial Reporting Standards and are presented in accordance with Canadian generally accepted accounting principles. Our operations and projects Our diversified portfolio of assets is located in some of the world’s best gold districts OPERATING MINES GROWTH PROJECTS CORPORATE OFFICE, TORONTO, CANADA Visit Kinross.com to learn more about Kinross’ operations and growth projects. Follow us on Twitter@KinrossGold. Kinross delivered record production, revenue, margins, adjusted net earnings and adjusted operating cash flow in 2011, reflecting the strength of our portfolio of 10 operating mines. We completed the initial phase of our major expansion at Tasiast, which remains at the forefront of our project pipeline in a prudent and disciplined growth strategy designed to maximize returns and long-term shareholder value. 2011 HIGHLIGHTS 31% INCREASE IN REVENUE With pure gold production from our suite of 10 operating mines, and a rising gold price, Kinross increased its revenue to a record $3.9 billion in 2011. 32% INCREASE IN MARGIN PER OUNCE SOLD Kinross’ 2011 attributable margin per gold equivalent ounce sold 1 was a record $906. Margins have increased 175% since 2007, continuing to outpace the rise in the average realized gold price per ounce. 44% INCREASE IN ADJUSTED OPERATING CASH FLOW Kinross ended the year in a strong financial position, supported by record adjusted operating cash flow of $1.6 billion. As a result of our solid performance, we increased our semi-annual dividend by 33%. 01 KINROSS GOLD 2 LETTER TO SHAREHOLDERS Tye Burt, President and CEO For Kinross, 2011 was a year of both achievements and challenges. For the gold industry as a whole, it was a year of rising gold prices, but also rising capital and operating costs, with construction markets pressured by the number and scale of new mining projects worldwide — a new reality for both current gold operations and growth projects everywhere. In this environment, Kinross delivered record gold equivalent production, revenue, cash flow, and margins, and finished the year with a strong balance sheet. Our adjusted net earnings were also at record levels, but due to a significant non-cash goodwill impairment charge, we reported a net loss for the year. We advanced our growth projects, and completed key enhancements at our existing operations. Given the extent of our growth program, we also experienced the impact of industry-wide capital cost escalation, which we are vigorously addressing with a stringent approach to capital allocation I will outline below. We achieved solid performance in health and safety, environment, governance, and corporate responsibility. To meet our growth demands, we stepped up recruitment, invested in our people through training and development, and strengthened our global management team. We also implemented a new organizational model to drive accountability to a regional and site level. Unfortunately, our strong operating and financial results were not reflected in our share price performance, which disappointed our investors, our Board, and our management team. We entered 2012 with increased resolve to build on our achievements and address our challenges. In this letter, I will review highlights of our 2011 performance in more detail, and most importantly, outline the proactive steps we are taking to create value for our investors both for the near and long term. I would like to emphasize three key points: First, Kinross today is in a strong operating and financial position, with an aggregate gold reserve and resource estimate of over 100 million ounces 1, and pure gold production from 10 operating mines generating strong cash flows; Second, Tasiast, with its approximately 20-million-ounce mineral resource base and district potential, remains an exceptional opportunity, and the cornerstone asset in Kinross’ long-term growth strategy; and Third, we are taking a rigorous and measured approach to project development and capital allocation, with the determination to maintain our financial strength and deliver a competitive return to our shareholders. Our performance in 2011 confirmed the strength of our operating mines. We delivered on our annual market guidance both for production and cost of sales, with record production of over 2.6 million ounces, a 12% increase over 2010, at an average production cost of sales of $596 per equivalent ounce sold. In a robust gold market, with an average realized gold price of $1,502 per ounce, we generated total revenues of over $3.9 billion, an increase of 31% compared with 2010. Adjusted operating cash flow increased by 44% to $1.6 billion, or $1.41 per share. Our average attributable margin per ounce sold was $906, a 32% increase over 2010. Adjusted net earnings for the year were $872 million, a 79% increase over 2010. However, the Company reported a net loss attributable to common shareholders of $2,073.6 million for the year, or $1.83 per share, due to a non-cash impairment charge of $2,937.6 million, described in more detail on page six of this report. 1 Comprised of 62.6 million ounces of proven and probable mineral reserves, 25.4 million ounces of measured and indicated mineral resources and 20.1 million ounces of inferred mineral resources. 02 KINROSS GOLD 2 In a robust gold market, with an average realized gold price of $1,502 per ounce, we generated total revenues of over $3.9 billion, an increase of 31% over the previous year. Based on our strong operating performance and cash flow — and our expectation of continued strong cash flow in 2012 — we were pleased to announce a 33% increase in our semi-annual dividend. Like the rest of the industry, along with higher gold prices, Kinross has also experienced higher costs — for materials, labour, energy, engineering, and equipment. For Kinross, this resulted in increased cost pressures both at our existing mines and at our growth projects. Given the significant capital requirements to develop our growth pipeline, and this backdrop of cost escalation, as well as increased global market volatility, we took firm action early in 2012 by announcing a capital and project optimization process for our major growth projects. The objective of this process is simple: to build our world-class project portfolio while taking a measured and cautious approach to capital spending. In so doing, we aim to maintain a conservative liquidity and debt leverage postion, and provide an appropriate return to Kinross’ shareholders as we grow. To achieve this, we’ve taken several actions. We have proactively established more stringent parameters for capital allocation and project development. Based on current forecasts and assumptions, we expect to allocate approximately $1.0 to $1.5 billion for growth projects annually for the next two to three years. In future years, annual capital allocations for growth projects may vary, depending on gold price, projected cash flow, sustaining capital and projected dividend payments. As part of this commitment, we have made decisions about project sequencing and prioritization. Tasiast is our top development priority, while we are extending the development timelines for Lobo-Marte and Fruta del Norte (FDN). We continue to be excited by Tasiast’s potential. Since acquiring Red Back, we have significantly expanded aggregate gold reserves and resources at Tasiast to over 20 million ounces 2. In 2011, we completed an initial expansion phase with the addition of a new dump leach facility and Adsorption, Desorption and Refining (ADR) plant. In 2012, we are advancing infrastructure construction and preproduction development at site. Using updated mineral resource data from 2011 drilling, we continue to assess the economics of various ore processing options for the next phase of the Tasiast expansion — milling, heap leaching and different combinations of both. We expect to make a preliminary selection of a processing option in 2012, and to start building the new production facilities in mid-2013, with production ramp-up targeted for 2015. The Dvoinoye project in Russia remains on budget and on schedule. We expect to begin processing high-grade Dvoinoye ore at the Kupol mill in the second half of 2013. We are continuing development work and permitting at Lobo-Marte in Chile’s Maricunga district and at FDN in Ecuador. At Lobo-Marte, we are completing permitting, project optimization studies, and further drilling at the Valy deposit. We are targeting completion of the Lobo-Marte feasibility study in 2013. At FDN, we are continuing negotiations with the government of Ecuador on an enhanced economic package for developing the project. We expect to proceed with FDN only when we are satisfied with the terms of the final exploitation and investment protection agreements and when we have made a positive decision to construct the mine following the completion of feasibility work. This careful, measured approach to growth prioritizes our project suite not just for top-line production growth, but also according to increased investment returns, reduced execution risk and optimized long-term value. 2 Comprised of 7.5 million ounces of proven and probable mineral reserves, 11.1 million ounces of measured and indicated mineral resources and 1.9 million ounces of inferred mineral resources. 03 KINROSS GOLD 2 SENIOR LEADERSHIP TEAM (pictured left to right) Meanwhile, through our global exploration efforts, we continue to increase the size of — and our confidence in — our mineral resource base. We ended 2011 with approximately 63 million gold ounces of proven and probable mineral reserves, 25 million gold ounces of measured and indicated mineral resources, and 20 million ounces of inferred mineral resources. In 2012, we will seek to deliver mineral resource growth and expand mineral reserves, while also exploring promising new targets. At Tasiast, we deployed the drill rigs previously focused on infill drilling and are targeting high-quality targets along the 75 kilometres of greenstone belt held under license by Kinross. At La Coipa, we are aggressively exploring our new discovery at Pompeya. In all that we do, our commitment to corporate responsibility continues to play an integral role. Our approach is grounded in annually-updated Site Responsibility Plans, helping to ensure a consistent approach to community engagement on issues of greatest interest where we operate. In 2011, we were named to the Dow Jones Sustainability World Index (DJSI World) for the first time. In a market that is often focused on a short-term horizon, we are making development and capital decisions for the next 10 to 20 years. We successfully executed our last major phase of disciplined growth from 2006 to 2009, and we are now positioned to deliver the next phase. Our sights remain firmly set on long-term value creation — for our shareholders, employees, and the communities where we operate. To reiterate: we are in a strong operating and financial position, as proven by record 2011 operating results, with pure gold production from 10 operating mines. We have one of the world’s most exciting new gold developments at Tasiast, the cornerstone asset anchoring our growth strategy. And we have set a prudent path by applying stringent parameters to our capital allocation. To our employees, we thank you for your dedicated efforts and accomplishments, and commitment to the values that define how we work together. To our shareholders, we thank you for your continued support, and remain determined to reward your loyalty in the months and years ahead. Tye Burt, President and CEO TYE W. BURT President and Chief Executive Officer PAUL H. BARRY Executive Vice-President and Chief Financial Officer LISA J. COLNETT Senior Vice-President, Human Resources and Corporate Services JAMES CROSSLAND Executive Vice-President, External Relations and Corporate Responsibility GEOFFREY P. GOLD Executive Vice-President and Chief Legal Officer BRANT E. HINZE Executive Vice-President and Chief Operating Officer J. PAUL ROLLINSON Executive Vice-President, Corporate Development 04 KINROSS GOLD 2 TRACKING OUR PROGRESS 2011 FOUR-POINT PLAN 01: Deliver mine and financial performance Achieve budgeted production, cost and capex targets Deploy common business processes aimed at improving efficiencies and reducing costs Upgrade mine and financial planning/ forecasting capability Implement Company-wide capital efficiency program Advance continuous improvement for mining at all operations 03: Elevate the “Kinross Way” Develop and implement industry-leading environment, health and safety (EHS) programs Implement Site Responsibility Plans (SRPs) and enhance governance practice Expand awareness of Kinross values, culture and the “Kinross Way” among all employees Promote Kinross brand and reinforce reputation among key external stakeholder groups Expand investor base 02: Develop best talent, best teams Enhance organizational effectiveness Build bench-strength in critical skill areas with priority on operations, technical/ mine planning, projects, exploration Develop and implement comprehensive recruitment, retention and employee training programs for 2011 to 2014 Expand and enhance talent and succession management Implement leadership development program throughout the organization 04: Drive future value Successfully integrate major acquisition; advance key value drivers Provide cost-effective capital to fund investment and manage balance sheet risk and liquidity Optimize/expand life of mine through aggressive greenfield and brownfield exploration program Seek opportunities to increase shareholder value through selected mergers and acquisitions portfolio optimization Achieve major project development/permitting objectives, and create plan to ensure seamless transition to operations HIGHLIGHTS OF KINROSS’ 2: Achieved record production, revenue, margins, adjusted net earnings and adjusted operating cash flow. Increased production 12% to 2.6 million gold equivalent ounces. Completed $1 billion debt offering, doubled revolving credit facility to $1.2 billion and achieved investment grade credit ratings. Finished year with strong balance sheet and $1,766.0 million in cash and cash equivalents. Declared proven and probable mineral reserves of 62.6 million gold ounces and measured and indicated mineral resources of 25.4 million gold ounces. Completed Red Back integration. Completed commissioning of initial phase of Tasiast development. Increased ownership in Kupol from 75% to 100%, and completed a $200 million term loan. Added mineral resources at Tasiast and advanced exploration to define new areas for potential growth. Advanced global exploration and announced new discoveries at Pompeya and Valy. Completed commissioning of Paracatu’s third ball mill along with other process enhancements. Advanced development at Dvoinoye. Continued to attract top talent in a highly competitive market. Continued to advance training and development for employees at all levels of the Company. Established relationships with educational institutions in each region for training and recruitment. Implemented a new organizational model to manage growth and increase accountability at the regional and site level. Named to Dow Jones Sustainability World Index (DJSI World) for the first time. Recognized as one of Canada’s 10 Most Admired Corporate Cultures. 05 KINROSS GOLD 2 DELIVERING RESULTS Generating strong cash flow in a robust gold market At year-end 2011, we had nearly $1.8 billion of cash and cash equivalents on our balance sheet and maintained our investment grade credit ratings, confirming the market’s confidence in our growth potential. Kinross delivered record gold production in 2011, fuelled by strong production from our North American and Russian operations, and a full year of output from West Africa. Gold equivalent production was 2.6 million ounces, in line with guidance. A strong gold price environment drove revenue to a record $3.9 billion. Our attributable production cost of sales per gold equivalent ounce was $596, in line with guidance. On a by-product basis, attributable production cost of sales per ounce was $542. On an adjusted net earnings basis, Kinross earned a record $872 million — an increase of 79% from the previous year — or $0.77 per share. Kinross reported a net loss of $2,073.6 million attributable to common shareholders due to the impact of a $2,937.6 million non-cash goodwill impairment charge 1, related to our 2010 Red Back acquisition. Kinross’ attributable margin per ounce sold was a record $906, a 32% increase from 2010. Our margins continued to increase at a faster rate than the average realized gold price, which increased 26% to $1,502 per ounce in 2011. Adjusted operating cash flow was $1.6 billion, a year-over-year increase of 44%, while adjusted operating cash flow per share increased to $1.41. To further strengthen our financial position, we completed a $1 billion debt offering, doubled our revolving credit facility to $1.2 billion, and completed a $200 million term loan for Kupol. At year-end 2011, we had nearly $1.8 billion of cash and cash equivalents on our balance sheet and maintained our investment grade credit ratings, with a stable outlook, confirming the market’s confidence in our growth potential. 1 Under International Financial Reporting Standards (IFRS), we are required to assess annually the carrying value of goodwill for all properties. The impairment charge was a result of changes in market conditions, including industry-wide increases in capital and operating costs, a decline in industry-wide valuations as at year-end 2011, and the Company’s growing understanding of the Tasiast project parameters, including its analysis of a draft mine plan. We were also required by IFRS to value the all-share Red Back acquisition based on the share price on the date the acquisition closed, and not the share price on the announcement date. As a result, the goodwill value increased substantially, as Kinross’ share price also increased during this time. A number of market factors were also taken into account in determining fair value, including gold price. Kinross used a long-term gold price estimate of $1,250 per ounce as at December 31, 2011. Refer to the 2011 Financial Statements and MD&A for additional information. 06 KINROSS GOLD 2 Kinross delivered record gold production in 2011, in line with annual guidance North America Production at our North American operations — Fort Knox, Kettle River-Buckhorn, and Round Mountain — was 652,530 gold equivalent ounces, with production cost of sales of $619 per ounce sold. These results reflect continued strong performance from the Fort Knox heap leach and increased processing levels at all three mines, despite an expected reduction in grade. South America Production of 934,515 gold equivalent ounces from our South America region was lower than expected, mainly as a result of a shortfall at Paracatu, as a temporary shutdown of the SAG mill negatively impacted production in the fourth quarter. Production cost of sales for the region was $669 per equivalent ounce sold. Production at Paracatu was positively impacted by the increased capacity provided by the new third ball mill, which was commissioned in the third quarter. Paracatu’s fourth ball mill installation commenced in January 2012 and is expected to be operational in the third quarter. At Maricunga, higher tonnes processed and higher gold grades contributed to a 51% increase in production compared with 2010. A new SART (Sulphidization, Acidification, Recycling and Thickening) plant at the site is targeted for completion in the first half of 2012. At La Coipa, production and cost of sales were negatively impacted by lower grades and higher energy costs. West Africa The addition of a full year of production at our Tasiast and Chirano mines was a major factor in Kinross’ overall production increase. The region’s full-year production from West Africa was 436,280 gold equivalent ounces at an average production cost of sales of $697 per ounce sold. Both mines finished the year strongly, as the ramp-up of the ADR plant and completion of the dump leach facilities at Tasiast contributed to a quarterly production record in the fourth quarter. At Chirano, higher grades at the Akwaaba underground mine in the fourth quarter resulted in the strongest quarterly production of the year. Russia Kinross increased its ownership of Kupol from 75% to 100% on April 27, 2011, thereby increasing attributable production. Production of 587,048 gold equivalent ounces was higher than expected due to record ore processing levels as a result of improved mill throughput. Production cost of sales per equivalent ounce sold was $378 for the full year, as strong production and improved input costs offset a decline in grades. Open pit operations ended at Kupol in the fourth quarter, as the mine transitioned into a full underground operation. STRENGTHENING PROCUREMENT Upward pressure on the cost of supplies and equipment continues to be a significant challenge across the industry. To help mitigate these costs, Kinross initiated partnerships and implemented strategies for key supplies needed at our operations and projects. One example is a strategic agreement we have developed with Caterpillar, recognizing the significant amount of equipment we need to purchase for our growth program. The agreement creates price discounts on new purchases, improves quality of service, and allows Kinross to leverage Caterpillar’s expertise and training programs to drive operational improvements. 07 KINROSS GOLD 2 ADVANCING GROWTH Setting the framework for disciplined growth With one of the best portfolios of growth projects in the industry, we are determined to proceed prudently with our development plans, focusing on maximizing investment returns and creating long-term value. In early 2012, we embarked on a comprehensive capital and optimization process to ensure we have the right plan in place to advance our growth strategy in an industry-wide environment of escalating costs and volatile capital markets. As part of the process, we established a more stringent capital allocation framework based on conservative estimates of existing liquidity, cash flow availability and gold price. Based on current forecasts and assumptions, we expect annual allocation for growth projects to be $1.0 to $1.5 billion for the next two to three years. Within this framework, we have prioritized our growth projects in order to generate enhanced returns on capital, maximize shareholder value and maintain a strong balance sheet and investment grade credit ratings. Tasiast’s expanding production and long-term potential confirm its status as our first growth priority, as we continue to advance Dvoinoye, FDN and Lobo-Marte. Tasiast Drilling at Tasiast during the past year has substantially increased our technical understanding of the deposit and our confidence in its potential to be one of the great gold mines in the world. Located in an extensive, underexplored gold system in Mauritania, Tasiast has seen a nine-million-ounce increase in measured and indicated gold resources since year-end 2010. We have also confirmed the presence of lower-grade ore enveloping the main West Branch orebody, which may be amenable to heap leaching. As part of the capital and project optimization process, we are assessing the economics of various ore processing options, including milling, heap leaching 08 KINROSS GOLD 2 Tasiast’s strong long-term potential confirms its status as our first growth priority. and different combinations of both. Additional heap leach testing is proceeding, and we expect to make a preliminary selection of a processing option in 2012. Construction start-up is targeted for 2013, and the ramp-up of a new production facility is targeted for 2015. In parallel, work continues on basic infrastructure and preproduction development, which would be required regardless of the final mining and processing configuration. In 2011, procurement and hiring continued, as the commissioning of the initial phase of the Tasiast expansion — construction of the ADR plant and expansion of the dump leaching facilities — was completed. The new facilities are expected to have a positive impact on 2012 production. Dvoinoye The high-grade Dvoinoye deposit, located approximately 100 kilometres north of Kupol in the Russian Far East, is the next development priority for Kinross after Tasiast. The project remains on schedule and on budget. Advanced engineering, construction, procurement and underground development work progressed well during the year. To capitalize on existing infrastructure, Kinross plans to transport Dvoinoye ore to the Kupol mill for processing. Construction of an all-season road between the two sites is advancing, and commissioning of ore is targeted for the second half of 2013. Fruta del Norte Feasibility study work continues at FDN, a high-grade deposit located in southeastern Ecuador. Kinross is extending the project timeline at FDN as part of its capital and project optimization process, and is continuing negotiations with the Ecuadorian government on an enhanced package for developing the project. Permitting and development work at FDN will continue in 2012. The timing of the feasibility study will depend on the successful conclusion of the negotiations with the government, as Kinross expects to proceed only when it is satisfied with the terms of the final exploitation and investment protection agreements. Lobo-Marte The Lobo-Marte project is located in the prospective Maricunga gold district between two existing Kinross operations in Chile. Given priorities for capital allocation, Lobo-Marte’s timeline has been extended, and completion of the feasibility study is now targeted for 2013. Kinross is reviewing opportunities to optimize the project, including re-evaluating various project configurations and development scenarios, and exploring logistical efficiencies and consolidation of resources between nearby Kinross operations. Meanwhile, Kinross also plans to complete permitting, and conduct further drilling at the nearby Valy deposit. GROWTH THROUGH EXPLORATION Highlights of our exploration program in 2011 included expanding and upgrading mineral resources at Tasiast, and announcing new discoveries in Chile at Pompeya, near our La Coipa mine, and Valy, near our Lobo-Marte project. In 2012, Kinross plans to focus on delivering mineral resource growth at our development projects, including continuing aggressive exploration efforts at Pompeya and Valy, and expanding mineral reserves. At Tasiast, we will continue exploration along the 10 kilometre mine corridor and accelerate testing of high-quality geological, geochemical and geophysical targets throughout the 75 kilometres of greenstone belt held under license by Kinross. 09 KINROSS GOLD 2 Kinross’ commitment to responsible mining is an integral part of our business strategy. 10 KINROSS GOLD 2 TAKING RESPONSIBILITY Mining responsibly means conducting our operations safely, protecting the environment, engaging our stakeholders, and generating sustainable benefits for the communities where we work. Kinross requires all sites to have Biodiversity Management Plans in place to protect biodiversity and natural habitats. We believe we have a responsibility to conduct our operations in a manner that is safe for our employees, protective of the environment, and fair for the host countries and communities where our operations are located. This commitment to responsible mining is articulated in our four core values and Ten Guiding Principles for Corporate Responsibility, and is an integral part of our business strategy. In 2011, we were pleased to be named to the Dow Jones Sustainability World Index (DJSI World) for the first time and to maintain our position on the DJSI North America Index for the second year. Kinross was placed on the Ethibel Excellence investment register and the ECPI Global Carbon and Ethical Global Equity Indices. We were also named among Canada’s 50 Most Socially Responsible Corporations by Maclean’s magazine and the Jantzi Social Index for the fourth consecutive year and as one of Canada’s Best 50 Corporate Citizens by Corporate Knights magazine for the past two years. Putting words into action Kinross’ Ten Guiding Principles are backed by our Corporate Responsibility (CR) management system, which requires that our sites measure and report their performance against Company-wide CR policies and standards. We conduct regular audits of on-the-ground compliance with our CR standards, and we invest in building the skills and expertise of employees through training and other professional development. 11 KINROSS GOLD 2 KEY AREAS OF FOCUS FOR 2011 INCLUDED: Integrating Chirano and Tasiast into our CR management systems. Incorporating appropriate environmental, health, and safety standards into the design of growth projects at Tasiast, FDN, Dvoinoye and Lobo-Marte. Implementing a community engagement standard in our Site Responsibility Plans. Strengthening the environmental management standards for biodiversity, water and air quality management. Completing annual employee training in support of our Human Rights Adherence and Verification Program. Delivering regulatory compliance training to our North American operations, scheduled for global delivery in 2012. Investing in employee training and development, including agreements with regional educational institutions. Focus on safety Across Kinross, employees and contractors worked 38.7 million hours with 60 lost-time incidents (LTI) and 37 restricted-work activity cases (RWAC) in 2011, reflecting a lost-workday injury rate of 0.50 per 200,000 hours, an increase compared with 0.33 in 2010. In April, every Kinross site stopped work and took time to participate in a Global Time Out for Safety, after identifying a decline in safety performance in the first quarter. SIX-YEAR SAFETY PERFORMANCE (INCIDENT RATE) (includes all employees and contractors; per 200,000 hours worked) 46 .38 .50 .63 .12 .57 .73 .47 .46 .18 .20 .57 .25 .08 .45 .31 .19 .44 06 07 08 09 10 11 Medical treatment case frequency rate Restricted work activity frequency rate Lost-time injury frequency rate The result was a consistent improvement in LTI performance quarter-over-quarter at our West African sites throughout the year, reducing incident rates by close to 50%. At FDN, employees and contractors achieved a full year without a single LTI or RWAC. Lobo-Marte achieved one million hours worked without an LTI and Kupol achieved two million hours without an LTI. Sadly, we experienced a fatality at Fort Knox in 2011. We were honoured when Kinross’ La Coipa site received the prestigious John T. Ryan Safety Award for excellence in safety performance from the Chilean Institute of Mining Engineers. The mine also received the Atacama Regional Committee of Safe Mining Award for being one of the safest mines in the region, achieving 3.8 million hours without an LTI. In support of our commitment to safety performance across the Company, we became a member of the Mining Safety Roundtable, a group of senior professionals from the world’s leading mining companies who collaborate to strengthen safety practices and policies within the industry. Solid environmental performance Our environmental performance remained strong across Kinross in 2011. We received International Cyanide Management Code certification for our La Coipa mine and successfully recertified our Fort Knox operation. By year-end, all Kinross operations were certified, except for our new West African sites. We are proceeding with certification at Chirano in 2012 and are developing a plan to achieve certification at Tasiast. In October, Kinross was named to the 2011 Canada 200 Carbon Disclosure Leadership Index by the Carbon Disclosure Project (CDP) in recognition of our transparency and comprehensive disclosure of greenhouse gas emissions. Kinross has been reporting to the CDP since 2007. In 2011, our Mineral Hill reclamation site received the 2011 Hardrock Mineral Environmental Award from the United States Bureau of Land Management for its exceptional performance and as a model of land reclamation excellence. Paracatu was also recognized for its environmental management efforts by Benchmarking Ranking for its Rico Creek preservation and revitalization project. 12 KINROSS GOLD 2 Kinross publishes a comprehensive GRI-compliant corporate responsibility report every two years. For a detailed account of our CR performance for 2010 and 2011, we will be publishing an online CR report in mid-2012. Partnering with our communities For Kinross, a cornerstone of responsible mining is working to create opportunities for sustainable benefits in communities where we operate. Education, environment and health continued to be the focus of our corporate and local community partnerships and funding in 2011. 2: Working with the Ministry of Education and the local government of Los Encuentros parish in Ecuador to renovate and develop 17 educational centres near our FDN project. Providing lead funding to support capital repair and construction of health care facilities in the communities adjacent to our operations at Kettle River-Buckhorn, Paracatu and Tasiast. Continuing to support education and apprenticeship programs at our operations in Chile, and establishing a major vocational training program in partnership with existing institutions in Mauritania, as part of the workforce ramp-up for Tasiast. Fostering partnerships with educational institutions, including a three-year, $1 million endowment to the University of Alaska Fairbanks for advanced training to mining engineering students; $300,000 in financial support to establish a professorship at Moscow’s New Economic School; and ongoing work to support our $10 million investment in the development of a mining school in Mauritania. 13 KINROSS GOLD 2 CORPORATE GOVERNANCE 2011 CORPORATE GOVERNANCE HIGHLIGHTS The Board of Directors met 10 times in 2011. Kinross ranked 19th out of 253 Canadian companies in The Globe and Mail annual corporate governance survey, the highest ranking among Canadian gold producers. Maintained “AA” rating on the Board Shareholder Confidence Index of the Clarkson Centre for Board Effectiveness. MANDATE OF THE BOARD OF DIRECTORS Kinross’ Board of Directors is committed to the goals of independence, diligence, integrity and transparency. The Board has adopted a charter that formally sets out its key responsibilities, including: appointing an independent director as Chair with responsibility for the leadership of the Board and for specific functions to protect the independence of the Board; adopting a strategic planning process, approving strategic plans and monitoring performance against such plans; reviewing and approving corporate objectives and goals for senior management; overseeing succession planning for management; defining corporate decisions requiring Board approval and approving such decisions as they arise; and obtaining periodic reports from management on the Company’s operations, including reports on security issues surrounding the Company’s assets, property and employees and the relevant mechanisms that management has put in place. For additional information about Kinross’ corporate governance practices, visit Kinross.com or see the Company’s most recently fi led Management Information Circular. There were five committees of the Kinross Board of Directors in 2011. Audit and Risk Committee This committee is responsible for overseeing the integrity of Kinross’ financial statements, the independence and qualifications of the Company’s independent auditors, the performance of the internal audit functions and Kinross’ financial reporting process and internal control systems. This committee met five times in 2011. Corporate Governance Committee This committee is responsible for developing our approach to matters of corporate governance. This committee met five times in 2011. Corporate Responsibility Committee This committee oversees the development and implementation of policies and best practices relating to environment, health and safety and social performance in order to ensure compliance with applicable laws and Company CR guidelines and policies. This committee met four times in 2011. Human Resources, Compensation and Nominating Committee This committee makes recommendations to the Board on all matters relating to the compensation of the officers and employees of the Company and CEO, senior officer, and director successorship. This committee met six times in 2011. Special Committee This committee assists management and the Board on matters of strategic planning and acquisition activities. This committee did not meet in 2011. The Board is committed to the goals of independence, diligence, integrity and transparency. 14 KINROSS GOLD 2 KINROSS MANAGEMENT TEAM AND DIRECTORS SENIOR OFFICERS TYE W. BURT President and Chief Executive Officer PAUL H. BARRY Executive Vice-President and Chief Financial Officer LISA J. COLNETT Senior Vice-President, Human Resources and Corporate Services JAMES CROSSLAND Executive Vice-President, External Relations and Corporate Responsibility GEOFFREY P. GOLD Executive Vice-President and Chief Legal Officer BRANT E. HINZE Executive Vice-President and Chief Operating Officer J. PAUL ROLLINSON Executive Vice-President, Corporate Development OTHER OFFICERS RICK A. BAKER Senior Vice-President, Environment and Permitting FRANK DE COSTANZO Vice-President, Treasurer GREG V. ETTER Senior Vice-President, General Counsel and Government Relations, Americas MARK E. ISTO Senior Vice-President, Project Development JULIANA L. LAM Senior Vice-President, Finance GLEN J. MASTERMAN Senior Vice-President, Exploration SHELLEY M. RILEY Vice-President, Office Services and Corporate Secretary PAUL B. TOMORY Senior Vice-President, Operations Strategy SENIOR REGIONAL MANAGERS HUMBERTO AQUINO Senior Vice-President, South America PATRICK HICKEY Regional Vice-President, West Africa WARWICK MORLEY-JEPSON Regional Vice-President, Russia LAUREN ROBERTS Regional Vice-President, North America DIRECTORS (pictured left to right) JOHN A. BROUGH Corporate Director A, H, S TYE W. BURT President and Chief Executive Officer JOHN K. CARRINGTON Corporate Director CG, CR, S JOHN M. H. HUXLEY Corporate Director A, CG, H KENNETH C. IRVING Corporate Director CG, CR JOHN A. KEYES Corporate Director CG, CR CATHERINE MCLEOD-SELTZER Chair, Pacific Rim Mining Corporation CR, H GEORGE F. MICHALS Corporate Director CG, H, S JOHN E. OLIVER Independent Chair H, S TERENCE C. W. REID Corporate Director A, CR A Audit and Risk Committee CG Corporate Governance Committee CR Corporate Responsibility Committee H Human Resources, Compensation and Nominating Committee S Special Committee 15 KINROSS GOLD 2 FINANCIAL REVIEW F1 Management’s Discussion and Analysis F58 Management’s Responsibility for Financial Statements F59 Independent Auditors’ Report of Registered Public Accounting Firm F60 Consolidated Balance Sheets F61 Consolidated Statements of Operations F62 Consolidated Statements of Comprehensive Income (Loss) F63 Consolidated Statements of Cash Flows F64 Consolidated Statements of Equity F65 Notes to the Consolidated Financial Statements F138 Mineral Reserve and Mineral Resource Statement F145 Summarized Five-Year Review F145 Kinross Share Trading Data F146 Cautionary Statement on Forward-Looking Information MANAGEMENT’S DISCUSSION AND ANALYSIS For the year ended December 31, 2011 This management’s discussion and analysis (“MD&A”) relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of February 15, 2012, and is intended to supplement and complement Kinross Gold Corporation’s audited annual consolidated financial statements for the year ended December 31, 2011 and the notes thereto. Readers are cautioned that the MD&A contains forward-looking statements and that actual events may vary from management’s expectations. Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation’s audited consolidated financial statements for 2011 and corresponding notes to the financial statements which are available on the Company’s web site at www.kinross.com and on www.sedar.com. The December 31, 2011 audited consolidated financial statements and MD&A are presented in US dollars and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. The 2010 comparative information included in the December 31, 2011 audited annual consolidated financial statements and in this MD&A has been restated in accordance with IFRS. The 2009 comparative information included in the consolidated financial and operating highlights has not been restated and has been prepared in accordance with Canadian generally accepted accounting principles. This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as at and for the year ended December 31, 2011, as well as our outlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in “Risk Analysis”. In certain instances, references are made to relevant notes in the consolidated financial statements for additional information. Where we say “we”, “us”, “our”, the “Company” or “Kinross”, we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the “industry”, we mean the gold mining industry. 1. DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the United States, the Russian Federation, Brazil, Ecuador, Chile, Ghana and Mauritania. Gold is produced in the form of dore, which is ´ shipped to refineries for final processing. Kinross also produces and sells silver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities. Kinross is also exposed to fluctuations in currency exchange rates, political risks, and varying levels of taxation that can impact profitability and cash flow. Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to remain volatile as economies around the world continue to experience economic difficulties. Volatility in the price of gold and silver impacts the Company’s revenue, while volatility in the price of input costs, such as oil, and foreign exchange rates, particularly the Canadian dollar, Brazilian real, Chilean peso, Russian rouble, euro, Mauritanian ouguiya, and Ghanaian cedi, may have an impact on the Company’s operating costs and capital expenditures (see Section 11 - Risk Analysis for additional details on the impact of foreign exchange rates). On March 31, 2011, the Company amended its revolving credit facility agreement to increase the amount of available credit to $1.2 billion and extended its term to March 2015. As at December 31, 2011, the Company had $1,145.4 million available under its credit facility arrangements. KINROSS GOLD 2 F1 On August 22, 2011, the Company completed a $1.0 billion offering of debt securities, consisting of $250.0 million principal amount of 3.625% senior notes due 2016, $500.0 million principal amount of 5.125% senior notes due 2021, and $250.0 million principal amount of 6.875% senior notes due 2041. On December 21, 2011, the Company completed a $200.0 million non-recourse term loan financing with a group of international financial institutions. The loan has a term of five years, matures on September 30, 2016, and bears interest at LIBOR plus 2.50% (December 31, 2011 - 3.07%). Semi-annual principal repayments will commence in March 2013. Segment profile Each of the Company’s significant operating mines is considered to be a separate segment. These are the segments that are reviewed and measured by the Chief Executive Officer as they are financially and operationally significant operations of Kinross. Ownership percentage at December 31 Operating Segments Operator Location Fort Knox Kinross U.S.A. % % Round Mountain Kinross U.S.A. 50
